Case 1:19-cv-04602-JPH-TAB Document 28 Filed 10/27/20 Page 1 of 3 PageID #: 1113




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

 ROBERT E. MURPHY,                                       )
                                                         )
                                Petitioner,              )
                                                         )
                           v.                            )        No. 1:19-cv-04602-JPH-TAB
                                                         )
 DUSHAN ZATECKY,                                         )
                                                         )
                                Respondent.              )

    ORDER DENYING MOTION FOR CERTIFICATE OF APPEALABILITY AND
  DENYING MOTION FOR LEAVE TO PROCEED ON APPEAL IN FORMA PAUPERIS

         Robert E. Murphy filed a petition for writ of habeas corpus challenging his 2009 Indiana

 state court convictions for criminal confinement, robbery, and criminal deviate conduct. This Court

 denied the petition, concluding that Mr. Murphy's speedy trial claim is procedurally defaulted and

 that his ineffective assistance of counsel claim is barred by 28 U.S.C. § 2254(d). Mr. Murphy has

 now moved for a certificate of appealability and for leave to proceed on appeal in forma pauperis.

                                  I.      Certificate of Appealability

         "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

 court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

 Instead, the prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

 Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District Courts

 requires the district court to "issue or deny a certificate of appealability when it enters a final order

 adverse to the applicant." "A certificate of appealability may issue . . . only if the applicant has

 made a substantial showing of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2).

         Where, as here, a petitioner's claim is resolved on procedural grounds, a certificate of

 appealability should issue only if reasonable jurists could disagree about the merits of the


                                                    1
Case 1:19-cv-04602-JPH-TAB Document 28 Filed 10/27/20 Page 2 of 3 PageID #: 1114




 underlying constitutional claim and about whether the procedural ruling was correct. Flores-

 Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing Slack v. McDaniel, 529 U.S. 473, 484

 (2000)).

        Because reasonable jurists would agree that Mr. Murphy's speedy trial claim is

 procedurally defaulted and that his ineffective assistance of counsel claim is barred by 28 U.S.C.

 § 2254(d) or otherwise without merit, his motion for certificate of appealability, dkt. [23], is

 DENIED.

                     II.    Leave to Proceed on Appeal In Forma Pauperis

        "An appeal may not be taken in forma pauperis if the trial court certifies that the appeal is

 not taken in good faith." 28 U.S.C. § 1915(a)(3). "Good faith" within the meaning of § 1915 is

 judged by an objective, not a subjective, standard. See Thomas v. Zatecky, 712 F.3d 1004, 1006

 (7th Cir. 2013) ("bad faith" is understood to mean objective frivolousness). Mr. Murphy cannot

 reasonably argue that the denial of his habeas petition was erroneous. In pursuing an appeal,

 therefore, he "is acting in bad faith . . . [because] to sue in bad faith means merely to sue on the

 basis of a frivolous claim, which is to say a claim that no reasonable person could suppose to have

 any merit." Lee v. Clinton, 209 F.3d 1025, 1026 (7th Cir. 2000). His motion for leave to proceed

 on appeal in forma pauperis, dkt. [27], is DENIED.

 SO ORDERED.

 Date: 10/27/2020




                                                  2
Case 1:19-cv-04602-JPH-TAB Document 28 Filed 10/27/20 Page 3 of 3 PageID #: 1115




 Distribution:

 ROBERT E. MURPHY
 117550
 PENDLETON - CF
 PENDLETON CORRECTIONAL FACILITY
 Electronic Service Participant – Court Only

 Caroline Templeton
 INDIANA ATTORNEY GENERAL
 caroline.templeton@atg.in.gov




                                               3
